Relator's petition for rehearing is denied, but it has lead to a careful reëxamination of the record in the light of the diligent and searching argument advanced in support of the petition.
We consider our former decision right in deciding the case as matter of law. But assuming, solely for the purpose of argument, that the determinative issue was not susceptible of decision as matter of law, the case is in this status:
It has been once remanded to the industrial commission for a rehearing, or an additional hearing, upon the argument that the incompetent evidence had been admitted. Upon a motion on that ground a rehearing was denied. But the point must have been considered by the commission notwithstanding, and, unanimously, their original decision denying compensation was adhered to.
Hence, even though now we did not pass upon the determinative question as one of law, we would yet be confronted with the question whether the commission's findings are "based only upon competent evidence." 1 Mason Minn. St. 1927, § 4313. The admission of the incompetent evidence having been explicitly considered and the commission having adhered to its decision, we would be unable to say now that it was based upon other than the ample competent evidence that is in the record to support it.
The statute, 1 Mason Minn. St. 1927, § 4313, is somewhat anomalous in that it declares that the commission "shall not be bound by common law or statutory rules of evidence," and yet requires that their findings "be based only upon competent evidence." We construe that to mean that, whatever incompetent evidence is admitted by the commission in violation of "common law or statutory rules of evidence," yet, where the incompetence of some of the evidence has been particularly pressed upon the commission upon a motion *Page 369 
for rehearing, we cannot say, where there is so much competent evidence as there is here in support of their decision, that it was not based solely thereon.